STATE OF MINNESOTA

                                    IN SUPREME COURT

                                         A14-2039

Hennepin County                                                              Anderson, J.
                                                                  Took no part, Hudson, J.


State of Minnesota,

                      Respondent,

vs.                                                                Filed: March 16, 2016
                                                                Office of Appellate Courts
Ishmael Roberts,

                      Appellant.

                                   ______________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota, for respondent.

Cathryn Middlebrook, Chief Appellate Public Defender, Jessica Merz Godes, Assistant
State Public Defender, Saint Paul, Minnesota, for appellant.

                                   ______________________

                                       SYLLABUS

      The district court did not clearly err by finding that appellant failed to prove, by a

preponderance of the evidence, that appellant did not know his acts were morally wrong

at the time that he murdered two of his family members.

      Affirmed.



                                             1
                                      OPINION

ANDERSON, Justice.

       After the first phase of a bifurcated court trial on stipulated facts, appellant

Ishmael Roberts was found guilty of two counts of first-degree premeditated murder,

Minn. Stat. § 609.185(a)(1) (2014), for the stabbing deaths of two of his family members:

his adoptive grandmother,1 B.W., and 14-year-old P.W. After the second phase of the

bifurcated trial, in which the district court heard testimony from psychiatric experts, the

district court found that Roberts failed to establish a mental-illness defense under Minn.

Stat. § 611.026 (2014). The district court sentenced Roberts to life in prison without the

possibility of release. Minn. Stat. § 609.185(a). Roberts now appeals the district court’s

rejection of the mental-illness defense. The issue presented on appeal is whether the

district court clearly erred by finding that Roberts failed to establish, by a preponderance

of the evidence, that he did not know that his acts were morally wrong at the time of the

murders. Because the district court did not clearly err, we affirm.

                                             I.

       Roberts was born in Liberia in 1989. Sometime between the ages of 15 and 17,

Roberts was adopted by B.W. and moved to Minnesota. Roberts lived with B.W. in

Minneapolis from 2006 to 2009. In 2009, Roberts moved to Oregon to live with other

family members. The record of Roberts’s mental health issues begins on February 17,

2010, when police in Oregon responded to a report of Roberts chasing his sister with a

1
      The record is unclear and inconsistent regarding whether B.W. was the adoptive
“grandmother” or the adoptive “mother” of Roberts.


                                             2
knife, jumping from a third-floor balcony, and stating that he wanted to kill himself.

Roberts was hospitalized in Oregon and diagnosed with paranoid schizophrenia. On

September 15, 2010, sometime after Roberts returned to Minnesota, witnesses saw

Roberts talking to himself and swinging his legs over the side of a bridge. Police

detained Roberts and admitted him to a hospital in Minnesota. A physician diagnosed

Roberts with “acute psychosis.” On October 7, 2010, police admitted Roberts to a

hospital after receiving complaints that he had harassed people in a parking lot. During

his hospital stay, Roberts reported that he was living on the street; that he was not getting

along with his adoptive grandmother, B.W.; and that B.W. and other family members

were “imposter[s].”     Medical staff identified the following as possible diagnoses:

paranoid schizophrenia, substance-induced psychosis, and psychosis not otherwise

specified.

       On July 8, 2012, in South Dakota, a police officer stopped a vehicle driven by

Roberts for speeding. Roberts stated that he was driving to Minneapolis. After learning

that the vehicle was stolen, the officer arrested Roberts. A search of the vehicle revealed

marijuana, a pistol, black bandanas, black gloves, a gas mask, and a machete. Roberts

was released from custody on October 26, 2012. The items recovered from the vehicle

were not returned to Roberts. After his release, Roberts boarded a bus to Oregon, but left

the bus in Montana, where he convinced a ticket agent to change his destination to

Minneapolis. Roberts boarded a new bus and arrived in Minneapolis near midnight on

October 27, 2012.



                                             3
       Two days later, at 4:28 a.m. on October 29, 2012, police responded to a stabbing

in Minneapolis at B.W.’s home. B.W. and P.W. were found dead at the scene. B.W.

suffered 12 stab wounds and 48 incision wounds. P.W. suffered 7 stab wounds and 52

incision wounds, including a 22-centimeter incised neck wound that nearly severed his

head. For both victims, the cause of death was sharp-force injury and the manner of

death was homicide. Next to P.W.’s feet, police found a long black sheath that could

have been used to hold a sword or a machete. No corresponding blade was recovered.

       B.G., a resident of B.W.’s home, had seen Roberts earlier that morning at 3:00

a.m., sitting in B.W.’s living room, wearing a black winter hat and black clothes. B.G.

recognized Roberts because Roberts previously resided in the home. Roberts appeared

“upset,” acknowledged B.G. with a head nod, and told B.G. that he was tired. B.G.

returned to sleep in the basement and did not wake up until he heard police officers in the

home. C.K., another resident of the home, awoke in the early morning of October 29,

2012, to the sound of screaming. C.K. observed an unknown male in a black hoodie and

skull-like mask stabbing B.W. with a long knife. C.K. fled to a neighbor’s house to call

911.

       After arriving at the murder scene, police observed that B.W.’s car was missing.

That night, police located the car at a rollover accident in Waterloo, Iowa. Witnesses

observed a male driver leave the car and flee on foot. Several blocks away, police

located the driver, later identified as Roberts, and ordered him to the ground. Roberts did

not comply and instead walked away. Roberts stated that he understood the order but that



                                            4
he was not going to stop walking. An officer fired a Taser at Roberts and detained him.

Roberts stated that he knew his rights and refused to identify himself.

       Police determined that Roberts was wearing clothing sold at a Target in Waterloo,

Iowa. At this Target, police recovered a pair of black, blood-stained dress shoes from a

trash can near the entrance. Surveillance video from that entrance showed Roberts

dropping the shoes into the trash can. An analysis of blood on the shoes revealed a DNA

profile matching P.W. Police also determined that the shoes Roberts wore at the time of

his arrest, Converse sneakers, were stolen from a Shoe Carnival in Waterloo.

Surveillance video from October 29, 2012, showed Roberts entering the Shoe Carnival at

2:39 p.m. wearing dark-colored dress shoes, and leaving at 3:00 p.m. wearing the same

dress shoes. Police found an empty shoebox and a piece of fabric with a security tag at

the Shoe Carnival, both of which matched the Converse sneakers that Roberts was

wearing. Police also recovered a car floor mat, consistent with B.W.’s car, from a

dumpster behind the Shoe Carnival. The car floor mat contained a blood-like substance.

       At approximately 7:00 p.m. on the night after the murder, Roberts was escorted

into a holding cell at the Waterloo police station. Roberts briefly screamed inaudible

words at an officer as the cell door closed, and then he fell asleep. Officers entered the

cell twice that night to conduct a search, to take photographs, and to ask Roberts to

change into an orange jumpsuit. Roberts was cooperative with all commands, except he

refused to wear jail-issued socks.

       The next morning, October 30, 2012, at 5:00 a.m., officers from the Minneapolis

Police Department interviewed Roberts at the Waterloo police station.             Roberts

                                             5
understood that he was in Iowa, claimed that he had no family, and stated that he did not

remember the rollover crash. Roberts then invoked his right to counsel, stating “I would

need a, I would need [an] attorney first before [I] have any conversation.” The police

officers terminated the interview. Later that day, when advised of the murder charges

against him, Roberts stated, “I will be spending my life going from jail to jail.”

       On November 29, 2012, Roberts was booked into the Hennepin County Jail.

Roberts reported that he felt things crawling up his nose and that he heard voices telling

him to “sell his soul.” On January 30, 2013, Roberts reported to a psychiatrist at the jail

that he was being followed by the FBI and that he was receiving instructions through the

television. The psychiatrist diagnosed Roberts with schizophrenia, paranoid type, and

psychosis not otherwise specified.

       On February 1, 2013, the district court ordered a Rule 20.01 competency

examination.      See Minn. R. Crim. P. 20.01.     The court-appointed psychologist, Dr.

Panciera, found that Roberts was incompetent to proceed at trial.             After Roberts

participated in a treat-to-competency program, the district court found Roberts competent

to proceed. On November 12, 2013, Dr. Panciera issued a Rule 20.02 report,2 concluding

that Roberts suffered from paranoid schizophrenia and that, at the time of the murders,

Roberts “was not able to understand his actions and their moral implications realistically

or rationally.”    The State hired Dr. Wernsing to conduct an additional Rule 20.02

2
       Under Minn. R. Crim. P. 20.02, subds. 2, 4(b), the district court may appoint an
examiner to issue an opinion as to “whether, because of mental illness or deficiency, the
defendant, at the time of committing the alleged criminal act, was laboring under such a
defect of reason as not to know the nature of the act or that it was wrong.”


                                              6
examination.    Dr. Wernsing diagnosed Roberts with substance-induced psychosis in

remission. He opined that Roberts knew that his actions were wrong based in part on his

conduct shortly before and after the murders.

       After the first phase of a bifurcated court trial on stipulated facts, the district court

found Roberts guilty of two counts of first-degree premeditated murder. After the second

phase, in which the district court heard expert psychiatric testimony, the district court

rejected Roberts’s mental-illness defense. Although Roberts “suffered from a mental

illness,” the district court found that Roberts did not establish a mental-illness defense,

Minn. Stat. § 611.026, because Roberts failed to prove, by a preponderance of the

evidence, that he did not know the nature of his acts or that they were morally wrong at

the time of the murders.

                                              II.

       A criminal defendant is presumed sane and responsible for his acts, see Minn. Stat.

§ 611.025 (2014), and bears the burden of proving a mental-illness defense by a

preponderance of the evidence, State v. Linder, 304 N.W.2d 902, 907 (Minn. 1981). The

mental-illness defense in Minnesota follows the M’Naghten rule,3 see State v. Odell, 676

N.W.2d 646, 647 (Minn. 2004), which is codified by statute:


3
       In M’Naghten’s Case, the English House of Lords held that to establish an insanity
defense, the defendant must prove that “at the time of the committing of the act, [the
defendant] was labouring under such a defect of reason, from disease of the mind, as not
to know the nature and quality of the act he was doing; or, if he did know it, that he did
not know he was doing what was wrong.” M’Naghten’s Case (1843) 8 Eng. Rep. 718,
722, 10 Cl. & Fin. 200, 210.



                                               7
       No person having a mental illness or cognitive impairment so as to be
       incapable of understanding the proceedings or making a defense shall be
       tried, sentenced, or punished for any crime; but the person shall not be
       excused from criminal liability except upon proof that at the time of
       committing the alleged criminal act the person was laboring under such a
       defect of reason, from one of these causes, as not to know the nature of the
       act, or that it was wrong.

Minn. Stat. § 611.026 (emphasis added). The word “wrong” in this statute is “used in the

moral sense.” State v. Bott, 310 Minn. 331, 336, 246 N.W.2d 48, 52 (1976). This means

that a “defendant must know that his act was wrong in a moral sense and not merely

know that he has violated a statute.” State v. Ulm, 326 N.W.2d 159, 161 (Minn. 1982). It

is undisputed that Roberts suffered from a “mental illness,”4 and that Roberts knew the

“nature” of his acts.5 Therefore, the narrow issue on appeal is whether the district court

clearly erred by finding that Roberts failed to prove, by a preponderance of the evidence,

that he did not know that his acts were morally wrong at the time of the murders.

       The application of the mental-illness defense is a question of fact to be resolved by

the factfinder. See State v. Brom, 463 N.W.2d 758, 764 (Minn. 1990). Therefore, a

finding that a defendant failed to meet his or her burden to prove a mental-illness defense

should not be disturbed unless it is clearly erroneous. See Ulm, 326 N.W.2d at 161. A

factual finding is clearly erroneous if it does not have evidentiary support in the record or


4
      The district court found that Roberts “has suffered from a mental illness since
2010 which has at various times been in remission.”
5
      The district court found that Roberts “knew the nature of his actions.” Roberts’s
own expert, Dr. Panciera, agreed that Roberts knew “in a concrete sense” that he was
physically striking B.W. and P.W. multiple times with a machete.



                                             8
if it was induced by an erroneous view of the law. See id.; see also Fletcher v. St. Paul

Pioneer Press, 589 N.W.2d 96, 101 (Minn. 1999). We have also stated that a factual

finding is clearly erroneous only if we are “left with the definite and firm conviction that

a mistake has been made.” Fletcher, 589 N.W.2d at 101 (quoting Gjovik v. Strope, 401

N.W.2d 664, 667 (Minn. 1987)). We grant “[b]road deference . . . ‘to the fact-finder in

determining the appropriate weight to assign expert psychiatric testimony.’ ” Odell, 676

N.W.2d at 648-49 (quoting Brom, 463 N.W.2d at 764). Moreover, the factfinder is not

bound by expert psychiatric testimony and may reject it entirely, even when the only

experts who testify support the defendant’s assertion of a mental-illness defense.

DeMars v. State, 352 N.W.2d 13, 16 (Minn. 1984).

        The evidence from the mental-illness phase of trial included testimony and reports

from several psychiatric experts. Dr. Panciera, testifying for the defense, opined that

Roberts suffered from paranoid schizophrenia and that at the time of the murders, he

“was psychotic and experiencing a number of significant delusional thoughts, beliefs

about the victims and that it was because of his delusional thinking that he did what he

did.”   These delusional thoughts by Roberts included: hearing voices and receiving

messages from televisions; feeling bugs invade his nose; believing that B.W. had

“magical power,” “practiced witchcraft,” and would sexually assault him in his bed at

night; thinking that he was under attack by his family; and thinking that he had to “fight

for his soul” against his family, who had “malevolent intentions towards him and [were]

trying to destroy his life and his very soul.” Dr. Panciera concluded that Roberts’s

“understanding of what he was doing was highly unrealistic and irrational because of his

                                             9
mental illness. He was not able to understand his actions and their moral implications

realistically or rationally.”

       By contrast, the State’s psychiatric expert, Dr. Wernsing, concluded that Roberts

suffered from substance-induced psychotic disorder in remission, and that Roberts knew

that his actions were wrong based on his conduct before and after the murders, such as

concealing his acts and his identity with dark clothing and a mask; disposing of evidence

such as the blood-stained shoes and car floor mat; fleeing the murder scene; and showing

awareness that he would be “spending [his] life going from jail to jail.” Dr. Wernsing

further opined that Roberts’s behavior did not indicate that he was acutely psychotic at

the time of the murders, and that if such acute psychosis had been present, it would have

continued and been observable in jail the day after the murders.

       The district court also considered circumstantial evidence of Roberts’s mindset

through his behavior before and after the murders,6 such as planning, concealing his

identity, fleeing and evading capture, disposing of evidence, and showing awareness of

consequences. For example, police found black clothing, a gas mask, and a machete in

Roberts’s possession four months before the murders. During the murders, Roberts used


6
       The district court found that “[b]ecause [Roberts] does not recall the time period
when he murdered two people, and because no witnesses testified to their perception of
[his] mindset at the time of the offense, there is no direct evidence that he did not know
the moral ramifications of his conduct.” Thus, the district court considered circumstantial
evidence of Roberts’s mindset, including his conduct before and after the murders. See
Davis v. State, 595 N.W.2d 520, 527 (Minn. 1999) (“[T]he trial court can look to events
surrounding the crime in making a determination about appellant’s sanity.”); State v.
Wilson, 539 N.W.2d 241, 245 (Minn. 1995) (“[C]ircumstances surrounding the crime
may shed light on defendant’s mental state at the time of the murders.”).


                                            10
dark clothing, a mask, and a long knife, and a machete sheath was found at the scene.

After the murders, Roberts stole a vehicle and fled out of state. Roberts disposed of his

bloody dress shoes and a car floor mat in trash containers, and obtained clean clothing

and shoes. When confronted by police, Roberts refused to identify himself and resisted

arrest. In addition, the day after the murders, Roberts indicated an awareness of the

consequences of his behavior when he referred to “spending [his] life going from jail to

jail.” Moreover, there is no direct evidence that Roberts was suffering from an acute

psychotic episode at the time of the murders.

      In several cases, we have affirmed a district court’s rejection of a mental-illness

defense based in part on a defendant’s behavior before and after crimes, such as planning

and concealment, flight from authorities, disposal of evidence, and expressing awareness

of consequences.    See, e.g., State v. Peterson, 764 N.W.2d 816, 820 (Minn. 2009)

(defendant called 911, apologized, and acknowledged consequences); Davis v. State, 595

N.W.2d 520, 522-24, 527 (Minn. 1995) (defendant fled the crime scene, hid in bushes,

struggled with police, apologized, and acknowledged that his actions were wrong); State

v. Wilson, 539 N.W.2d 241, 245-46 (Minn. 1995) (defendant planned and concealed a

stabbing, cleaned the knife with bleach, and sold a car used for the crime); DeMars v.

State, 352 N.W.2d 13, 15-16 (Minn. 1984) (defendant acted calmly, tried to dispose of

the body and blood-soaked jeans, and tried to wash blood off the car).

      Roberts relies heavily on State v. Rawland, in which we reversed the conviction of

a defendant who committed a crime during an “extended period of mental illness” in

which he was “so out of touch with reality that he must have acted without knowing

                                           11
whether the act was right or wrong” when he murdered his father. 294 Minn. 17, 41-42,

199 N.W.2d 774, 787 (1972). The defendant’s delusions included plots by his parents to

kill him; announcing his candidacy for U.S. president; swimming to Canada to escape

assassination; and attempting to send messages to the world through his AM radio. Id. at

19-21, 41, 199 N.W.2d at 776-77, 787-88. The State correctly argues that Rawland is

distinguishable. In Rawland, “[a]ll experts agreed [that Rawland] had a serious mental

disease . . . at the time of the event”; “[a]ll experts agreed that he did not have the ability

to control his actions at the moment the offense was committed” and that he “lacked the

capacity to freely and deliberately choose to commit the act”; and “[a]ll experts inferred

that . . . he was not at the time able to distinguish between right and wrong.” Id. at 41-42,

199 N.W.2d at 788. Here, by contrast, it is undisputed that Roberts knew the “nature” of

his acts; the experts are divided on the type, severity, and remission of Roberts’s mental

illness; and the experts are divided on Roberts’s knowledge of moral wrongfulness.

       In this case, the burden was on Roberts to establish, by a preponderance of the

evidence, that he did not know his acts were morally wrong at the time the murders

occurred. Roberts presented no direct evidence, however, of his mindset during the

murders. Therefore, the district court appropriately considered circumstantial evidence of

Roberts’s mindset through expert psychiatric opinions, in addition to his conduct before

and after the murder, as discussed above.7 Although Dr. Panciera inferred that Roberts


7
      Roberts argues that the district court improperly considered Roberts’s evasive
conduct, because such conduct suggests knowledge of a “legal” wrong rather than a
“moral” wrong. See Ulm, 326 N.W.2d at 161 (“[T]he defendant must know that his act
                                                   (Footnote continued on next page.)

                                              12
did not know his conduct was wrong based on schizophrenic symptoms before and after

the murders, such as hallucinations and delusional thoughts of threats or attacks by his

family, his testimony was contradicted by other evidence, and the district court was free

to reject aspects of Dr. Panciera’s testimony.8 In addition, there is no direct evidence

indicating that Roberts was acutely psychotic at the time of the murders. Moreover, the

district court’s finding is supported by the State’s expert, Dr. Wernsing, who opined that

Roberts suffered from substance-induced psychosis in remission, and that Roberts’s

conduct shortly before and after the murders indicated an understanding of the

wrongfulness of his acts. We afford substantial deference to the district court’s evaluation


(Footnote continued from previous page.)
was wrong in a moral sense and not merely know that he has violated a statute.”). We
disagree for two reasons. First, there is no direct evidence that Roberts was exclusively
aware of a legal wrong, versus a moral wrong (or both a legal and a moral wrong), and
the district court may draw reasonable inferences from circumstantial evidence. See
Wilson, 539 N.W.2d at 245 (“[C]ircumstances surrounding the crime may shed light on
defendant’s mental state at the time of the murders.”). Concealing one’s identity, fleeing
a crime scene, hiding evidence, resisting arrest, and showing awareness of consequences,
can be reasonably interpreted to indicate knowledge of a moral wrong. Legal and moral
wrongfulness are not mutually exclusive concepts, but rather overlap to a great extent,
because laws defining criminal activity are largely reflective of the moral standards of
society. See State v. Bott, 310 Minn. 331, 336, 246 N.W.2d 48, 52 (1976). Second, even
without any of the circumstantial evidence related to Roberts’s evasive behavior, Roberts
would still have failed to establish the mental-illness defense. The burden was on
Roberts to produce a preponderance of evidence that he did not know that his conduct
was morally wrong at the time of the murders. As we conclude, the district court did not
clearly err by finding that Roberts failed to meet this burden.
8
       The district court also found that “the sincerity of [Roberts’s delusional
statements] regarding threats from his family” was “questionable” because it was “not
until 2013, after he was charged with [murder] . . . that [Roberts] and his attorneys began
reporting delusions of threats to his life and his soul,” even if Roberts had previously
referred to family members as “imposters” that practiced “witchcraft.”


                                            13
of the evidence of mental illness and the weight to assign to expert psychiatric testimony.

See Odell, 676 N.W.2d at 648-49; Linder, 304 N.W.2d at 907. We hold that the district

court did not clearly err by finding that Roberts failed to establish, by a preponderance of

the evidence, that he did not know his acts were morally wrong at the time of the

murders.

       Affirmed.



       HUDSON, J., not having been a member of this court at the time of submission,

took no part in the consideration or decision of this case.




                                             14